t c memo united_states tax_court all community walk in clinic petitioner v commissioner of internal revenue respondent mohammed a gazi and estate of raees i gazi deceased mohammed a gazi personal representative petitioners v commissioner of internal revenue respondent docket nos filed date caroline d ciraolo for petitioners monica j miller for respondent petitioners were represented by jay e kauffman when they filed their petitions on date caroline d ciraolo entered these cases on date the court granted petitioners’ motions to withdraw mr kauffman as counsel in these cases memorandum findings_of_fact and opinion thornton judge this matter is before the court on petitioners’ motions for leave to file motions to vacate the final decisions of this court which were entered date the motions petitioners contend that the decisions resulted from perpetration of fraud on the court by their former counsel jay e kauffman mr kauffman and respondent’s counsel monica j miller ms miller in entering into allegedly unauthorized settlement agreements respondent disagrees and objects to the motions procedural background on date respondent issued a notice_of_deficiency with respect to mohammed a and raees i gazi the gazis and a separate notice_of_deficiency with respect to mrs gazi’s wholly owned corporation all community walk in clinic with respect to the gazis respondent determined increases in tax_liabilities for tax years to totaling dollar_figure respondent also asserted civil_fraud penalties totaling about dollar_figure with respect to all community walk in clinic respondent determined increases in tax_liabilities for tax years to totaling dollar_figure plu sec_2 due to an identity of issues presented by the motions before the court the cases at docket nos and have been consolidated herewith for the purpose of this opinion raees i gazi died on date after the decisions had been entered in these cases additions to tax for negligence and delinquency the adjustments in the notices of deficiency reflected primarily respondent’s determinations that petitioners had understated income and overstated deductions many of the issues in the two cases are intrinsically related on date the gazis and all community walk in clinic filed petitions in this court challenging respondent’s determinations in the notices of deficiency the petitions were signed by mr kauffman who is an attorney authorized to practice before this court on june and date respondent filed answers in these cases the cases were set for trial at the session of the court beginning date in tampa florida on date pursuant to rule respondent filed requests for admission in the gazis’ case docket no in the numbered items in respondent’s requests for admission respondent requested the gazis to admit the various elements of the adjustments to taxable_income reflected in the gazis’ notice_of_deficiency no response to respondent’s request for admissions was filed by or on behalf of the gazis consequently pursuant to rule c each matter set forth in respondent’s requested admissions was deemed admitted unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure and section references are to the internal_revenue_code as amended on date respondent filed motions to compel responses to interrogatories and document production requests that respondent had served on petitioners in each of these cases on date by orders dated date this court granted respondent’s motions in that petitioners were required on or before date to respond to the interrogatories and document production requests petitioners were further ordered to show cause in writing on or before date why the court should not impose sanctions or else to advise the court in writing by that date that they were in full compliance with the court’s order petitioners filed no response to the court’s orders to show cause on date the trials in these cases were continued and the parties were ordered to file periodic status reports on behalf of respondent ms miller filed status reports in may august and date in each report she advised the court that petitioners and respondent’s revenue_agent were meeting regularly to discuss settlement petitioners filed no status reports by notices dated date for the second time the court set these cases for trial at the session of the court beginning date in tampa florida subsequently because no courtroom was available in tampa the court changed the place of trial to jacksonville florida on date petitioners filed motions for continuance on the ground that moving the trials to jacksonville would work a hardship on them the court granted petitioners’ motions for continuance on date for the third time the court issued notices setting the cases for trial at the session of the court beginning date in tampa florida pursuant to the parties’ joint requests on date the trials were continued again on date for the fourth time the court issued notices setting the cases for trial at the session of the court beginning date in tampa florida on date petitioners filed motions for continuance on the grounds that the gazis had moved to baltimore maryland and wished to transfer the place of trial there the court granted petitioners’ motions on date for the fifth time the court issued notices setting the cases for trial at the session of the court beginning date in baltimore maryland on date the court ordered the parties to file a joint status report on or before date advising the court of the progress that had been made in preparing for trial on date respondent filed a status report signed by ms miller indicating that on the basis of representations by petitioners and their counsel she believed that a forthcoming revenue agent’s final report should form the basis for a probable settlement petitioners filed no status report on date the court received respondent’s trial memoranda as required by the court’s standing pre-trial order the court received no trial memorandum from petitioners on date the court made absolute its date orders to show cause why the court should not impose sanctions on petitioners pursuant to rule as a sanction the court ordered that petitioners were prohibited from introducing into evidence any testimony or documents that would have been responsive to respondent’s discovery requests served on petitioners date on date respondent filed a supplemental status report dated date in which ms miller stated among other things that in a telephone conversation on date mr gazi had informed ms miller that he was attempting to work out the details of retaining a baltimore attorney mark edward kell mr kell to represent petitioners and that in a telephone conversation on date mr kell had told ms miller that he believed he would be entering his appearance and that he would be requesting a continuance and that he would send ms miller a facsimile of his entry of appearance when it was ready for filing so that they could have a meaningful discussion of these cases the supplemental status report states it is now monday may 12th respondent’s counsel has heard nothing further from petitioners petitioners’ former counsel or petitioners’ prospective counsel moreover petitioners’ former counsel is no longer authorized to act on behalf of petitioners petitioners’ prospective counsel has not provided an entry of appearance or power_of_attorney so is not authorized to act on behalf of petitioners and respondent is prohibited from contacting petitioners directly because petitioners are represented by counsel therefore respondent has no one with whom to complete trial preparation or the stipulation process on date these matters were discussed in a telephonic conference among the court mr kauffman and ms miller mr kauffman informally requested the court to continue these cases and to allow him to withdraw as counsel the court advised that any motion to continue or to withdraw as counsel should be filed with the court in writing and that the parties should be prepared to argue any such motions on the record at the date calendar call petitioners filed no motion to continue these cases or to withdraw mr kauffman as counsel no other representative filed any entry of appearance on petitioners’ behalf on date in a telephonic conference with the court mr kauffman and ms miller reported that the parties had agreed to bases for settling these cases they requested permission for also on date respondent filed motions to request a date and time certain in these cases and a motion to consolidate these cases for trial briefing and opinion wherein ms miller made similar statements these motions were ultimately denied as moot respondent’s local baltimore counsel to lodge facsimile decision documents with the court at the date calendar call so that mr kauffman and ms miller would not have to travel from florida to baltimore for that purpose to allow time for reviewing the tax computations in the decision documents they requested to have until date to submit stipulated decisions at the date calendar call in baltimore maryland counsel for respondent clare brooks appeared and lodged with the court facsimile decision documents signed by mr kauffman and ms miller in each of these cases there was no appearance by or on behalf of petitioners on date a stipulated decision in docket no executed by mr kauffman and ms miller was submitted to the court the stipulated decision reflected a full concession by petitioner all community walk in clinic on date the court entered its decision in docket no pursuant to the stipulation no notice of appeal or timely motion to vacate or revise the decision having been filed in this case the decision in docket no became final on date see sec_7481 fed r app p a on date the parties submitted to the court a stipulated decision in docket no executed by mr kauffman and ms miller the stipulated decision reflected certain concessions by both parties total deficiencies for the years at issue were reduced by dollar_figure dollar_figure in the stipulated decision versus dollar_figure in the notice_of_deficiency and additions to tax for negligence were substituted for the civil_fraud penalty resulting in a further reduction of over dollar_figure in petitioners’ tax_liability as determined in the gazis’ notice_of_deficiency on date the court entered its decision in docket no pursuant to the stipulation no notice of appeal or timely motion to vacate or revise the decision having been filed in this case the decision in docket no became final on date see sec_7481 fed r app p a on date petitioners filed motions for leave to file motions to vacate final decisions in these cases lodging therewith their motions to vacate the motions were signed by caroline d ciraolo who on the same date filed entries of appearance in these cases also on the same date petitioners filed motions to withdraw mr kauffman as counsel in these cases on date the court held an evidentiary hearing in washington d c with respect to the motions at the commencement of the hearing the court granted petitioners’ motions to withdraw mr kauffman as counsel at the conclusion the hearing was delayed in part at the request of petitioners’ new counsel because of her pregnancy of the hearing the court directed the parties to file legal briefs findings_of_fact the parties have stipulated some facts which we incorporate herein by this reference after the petitions were filed in these cases petitioners directly and indirectly through mr kauffman attempted to work with respondent’s revenue_agent toward settlement after four continuances of these cases ms miller sent mr kauffman a letter dated date enclosing a revenue agent’s report and corresponding computations along with a settlement proposal for both cases ms miller’s letter stated that trial was scheduled for date that petitioners had repeatedly delayed this matter and that it was her belief that the court would allow no further delays the letter stated that in preparing the report upon which the settlement offers were based the revenue_agent had considered and for the most part accepted the latest information provided by petitioners with respect to the gazis’ case the letter stated that for settlement purposes only respondent would agree to substitute negligence penalties for the civil_fraud penalty and that the settlement offer would result in a reduction of about dollar_figure in taxes and of about dollar_figure in penalties with respect to the all community walk in clinic case the letter stated that because the petitioners have effectively conceded the corporate case the settlement proposal would require a full concession by petitioner in that case the letter stated that the settlement proposals were final and would be withdrawn unless accepted on or before date on date mr kauffman contacted ms miller advising her that he was unable to reach petitioners having lost contact with them he requested an extension of the settlement offer deadline ms miller offered to help locate the gazis’ address and agreed to extend the settlement offer deadline on the condition that mr kauffman express mail to the gazis the settlement proposal and the notice setting the case for trial on date mr gazi received from mr kauffman the date settlement proposal and notice of the date trial session mr gazi immediately called ms miller explaining that he had just received the package and that mrs gazi was very ill ms miller told him that he should call his attorney and that the settlement offer had been extended to date mr gazi then contacted mr kauffman he told mr kauffman about his wife’s medical_condition and said that they did not want to settle they wanted to go to trial mr kauffman advised sometime in february or date mrs gazi had been hospitalized and diagnosed with carcinoid syndrome mr gazi to find local counsel in baltimore where the cases were set for trial mr gazi contacted mark e kell a baltimore tax attorney in a meeting with mr gazi on date mr kell laid down three conditions that needed to be satisfied before he would agree to represent petitioners in these cases first he would not represent petitioners unless continuances were granted in these cases because i’m not taking a case that’s been around for seven years days before trial second he required petitioners to pay him in advance a dollar_figure fee third he required an opportunity to review the files to see if petitioners have a case mr gazi telephoned ms miller from mr kell’s office and left a voice message requesting ms miller to contact mr kell mr gazi also told mr kauffman that he was meeting with and retaining mr kell subsequently ms miller and mr kauffman learned that mr kell did not intend to enter these cases unless they were continued shortly after the initial meeting with mr kell mr gazi paid him dollar_figure mr kell told him that he could not accept the dollar_figure to start working on petitioners’ cases but agreed to accept it as partial payment for time he had already spent on their cases petitioners never paid mr kell the remainder of the requested advance dollar_figure fee mr kell never entered an appearance in these cases nevertheless sometime before date mr gazi spoke to ms miller and told her that mr kell was representing petitioners and that since we are here in baltimore mr kauffman will not be representing us on the morning of date mr gazi faxed to mr kauffman and ms miller copies of physicians’ letters regarding mrs gazi’s medical_condition later that day mr kauffman advised mr gazi of the telephonic conference with ms miller and the court in which the court had declined to entertain mr kauffman’s informal motions for continuance mr gazi relayed this information to mr kell according to mr kell’s contemporaneous notes of this conversation which are in evidence the issue of jay kauffman withdrawing and my entering my appearance will be resolved after the continuance is granted not before in another conversation that day mr kell advised mr gazi that depending on how much he owed the irs the approximately dollar_figure reduction reflected in respondent’s settlement offer might be too good to pass up he also indicated to mr gazi that because of the deemed admissions relating to the income items in the gazis’ case he may not have a case at all apparently on the basis of these representations in various documents filed with the court on date as previously described ms miller stated that petitioners’ former counsel mr kauffman is no longer authorized to act on behalf of petitioners the morning of date mr gazi faxed a letter to mr kell and mr kauffman addressed dear mark and jay in which he complained that respondent’s revenue_agent had made repeated mistakes in her report mr gazi’s letter stated we have to restart the whole case the afternoon of date mr kauffman faxed to ms miller written motions to continue these cases attaching the physicians’ letters he and ms miller had received from mr gazi the motions to continue were never filed with the court the facsimile transmission to ms miller also included written motions by mr kauffman to withdraw as counsel in these cases the motions to withdraw as counsel which were never filed with the court state that petitioners owed mr kauffman over dollar_figure that on date mr kell had informed mr kauffman that petitioners were retaining him as counsel and that on date mr kauffman spoke with mr gazi who confirmed that mr kell had been retained during the conversation irreconcilable differences arose between the petitioner and kauffman making it impossible for kauffman to continue his representation the motion quotes respondent’s supplemental status report dated may wherein ms miller had stated petitioners’ former counsel is no longer authorized to act on behalf of petitioners shortly after faxing these documents to ms miller mr kauffman had a telephonic conference with mr gazi and ms miller in this telephonic conference mr gazi confirmed mr kauffman’s authority to represent petitioners in a separate conversation with mr gazi on the evening of date mr kauffman went over respondent’s settlement offer and urged that petitioners should accept it he opined that because of petitioners’ financial situation they should be able either to work out an offer_in_compromise or else eventually pursue bankruptcy according to mr kauffman’s testimony mr gazi authorized mr kauffman to settle the cases the next morning date mr kauffman telephoned ms miller and advised her that we’ve got permission to settle and we’ve got an agreement pending his review of some documentation and a review of the calculations later that day after the parties had reported the settlement agreement to the court in a telephonic conference mr gazi telephoned mr kell according to mr kell’s notes mr gazi had called j k jay kauffman and was told continuance granted to j k and m m monica miller were also told to settle mr kell pointed out to mr gazi the advantages of settling and then doing a chapter in three years and a day from the assessment_date mr kell and mr gazi had no further communications until november as described below on date after the decision documents had been lodged with the court and shortly before the stipulated decisions were due to be submitted to the court mr kauffman met with mr gazi and his son in baltimore after driving from florida for that purpose at this meeting which lasted for several hours mr kauffman reviewed the settlement offer in the gazis’ case with mr gazi and his son for computational errors or omitted adjustments mr kauffman then explained to mr gazi and his son that he would contact ms miller and request further review of certain items he gave mr gazi an approximate number of the fairly large tax_liability that would result from the settlement agreement and reiterated that petitioners could pursue previously discussed options in seeking an offer_in_compromise or uncollectible status mr kauffman then went out to dinner with mr gazi and his son mr kauffman subsequently spoke with ms miller and requested several computational adjustments certain computational adjustments were made as reflected in the stipulated decision that was filed with the court on date in date mr gazi received irs collection notices for the liabilities reflected in the stipulated decisions mr gazi called mr kell to seek his legal assistance in a letter to mr kell dated date mr gazi wrote i have fired mr kauffman mr kell declined to take the case and mr gazi asked mr kell to return the dollar_figure he had paid him in the spring opinion a decision of this court becomes final days after it is entered if no party files a notice of appeal sec_7481 sec_7483 a motion to vacate or revise a decision generally must be filed within days after entry of the decision unless the court permits otherwise rule the finality of a decision is generally absolute and the tax court’s authority to vacate a final_decision is limited 122_tc_264 affd wl u s app lexis 2d cir date this court has jurisdiction to set_aside an otherwise final_decision if there is fraud on the court id see 220_f3d_1255 11th cir affg tcmemo_1998_347 64_tc_741 affd without published opinion 538_f2d_314 2d cir in the context of a motion to vacate a final tax_court decision fraud on the court is narrowly construed to require ‘an unconscionable plan or scheme which is designed to improperly influence the court in its decision ’ preventing the opposing party ‘from fully and fairly presenting his case ’ davenport recycling associates v commissioner supra pincite quoting 859_f2d_115 9th cir affg 86_tc_1319 see 441_f2d_930 9th cir vacating 52_tc_295 to prove fraud on the court petitioners bear the heavy burden of presenting specific facts establishing that an intentional plan of deception designed to improperly influence the court in its decision has had such an effect on the court abatti v commissioner t c pincite see 113_f3d_670 7th cir affg tcmemo_1995_209 387_f2d_689 7th cir in their memoranda in support of their motions for leave to file motions to vacate petitioners state petitioners’ former counsel jay kaufman sic and respondent’s counsel monica miller perpetrated a fraud against the tax_court even if done unintentionally by executing settlement agreements and decision documents without petitioners’ knowledge or authorization and with the full knowledge that mr kaufman sic did not represent petitioners at the time the documents were executed at the outset we observe that petitioners’ notion of persons unintentionally perpetrating fraud on the court runs contrary to the basic legal precepts just discussed moreover the mere fact that counsel might settle a suit without the client’s authorization does not establish fraud on the court so as to support vacating a final_decision see 511_f2d_929 2d cir 468_f2d_904 9th cir affg tcmemo_1969_249 more fundamentally petitioners have not convinced us that mr kauffman lacked authority to settle petitioners’ cases as the date trial session approached mr gazi explored having mr kell replace mr kauffman as petitioners’ counsel the evidence clearly shows however that mr kell declined to take petitioners’ cases for a variety of reasons because no continuance had been granted no written motion for a continuance having been filed because mr gazi had not paid him the requested dollar_figure advance fee and because mr kell had lacked an opportunity to adequately assess the merits of petitioners’ cases moreover on the basis of all the evidence we do not believe that mr gazi fired mr kauffman until after the entry of the decisions in these cases the evidence shows that on date mr gazi faxed materials to mr kauffman and ms miller in support of a continuance that at least through date mr gazi continued to have telephone conversations with mr kauffman regarding petitioners’ cases and that in date having ceased communications with mr kell mr gazi met with mr kauffman to discuss the cases in fact the record does not establish that mr gazi would have had any authority to fire mr kauffman as counsel of record for all community walk in clinic petitioners put great weight on various documents that ms miller filed with the court on date which stated that mr kauffman was no longer authorized to represent petitioners we believe that ms miller made these representations in good_faith advising the court of the situation as she then understood it on the basis of information that she had recently received ie that the gazis had retained mr kell and fired mr kauffman but that would shortly prove to be incorrect far from supporting petitioners’ allegations that ms miller sought to perpetrate a fraud on the court these statements reinforce our perception that ms miller’s actions in these cases have been consistent with her responsibilities as an officer of this court especially after the telephonic conference with the court on may and subsequent telephonic conferences between mr kauffman and mr gazi one of which included ms miller it became apparent to all concerned that mr kell had entered no appearance in these cases that he was unlikely to do so before the may trial session and that mr gazi continued to deal with mr kauffman as petitioners’ counsel thereafter ms miller acted reasonably in good_faith and in accordance with mr kauffman’s presumptive authority as petitioners’ counsel of record in dealing with mr kauffman as petitioners’ authorized representative indeed on brief petitioners seem to acknowledge that at least throughout the period immediately before the date calendar call mr kauffman continued to represent petitioners they contend however that his authority was limited to seeking a continuance on petitioners’ behalf but if that is so the question arises exactly how did petitioners intend to proceed when their eleventh-hour requests for continuances made informally in a telephonic conference on wednesday date were not entertained by the court the cases were set for trial in baltimore the next monday insofar as the record reveals petitioners had done little or nothing to ready these cases for trial no trial memoranda had been filed on petitioners’ behalfdollar_figure deemed admissions appear to have resolved most of the income items against the gazis pursuant to the court’s date order sanctioning petitioners for failing to respond to the court’s date order to show cause petitioners were prohibited from introducing into evidence any testimony or documents that would have been responsive to respondent’s discovery requests served on petitioners date the local baltimore counsel that mr gazi had sought to retain refused to enter these pursuant to the court’s standing pre-trial orders dated date unless a basis of settlement had been reached each party was required to submit a trial memorandum to the court no later than days before the first day of the date trial session in their trial memoranda the parties were required among other things to identify trial witnesses and provide a brief summary of their testimony the court’s standing pre-trial order states witnesses who are not identified will not be permitted to testify at the trial without leave of the court upon sufficient showing of cause cases unless petitioners took some action they faced possible dismissal of their cases and entry of decisions against them as stated in the court’s date notices setting the cases for trial that potential outcome obviously would have been less attractive to petitioners than respondent’s settlement offer which offered substantial concessions specifically a reduction in the gazis’ tax_liability of about dollar_figure including substitution of negligence penalties for the fraud_penalty mr gazi had received this settlement offer on date he had discussed it with ms miller mr kauffman and mr kell both mr kell and mr kauffman had advised him of the benefits of accepting the settlement offer and later pursuing options to avoid paying the resulting tax_liability especially in light of these various considerations we find credible mr kauffman’s testimony that on date mr gazi authorized him to pursue settlement with ms miller and a short time later authorized him to accept respondent’s settlement offer petitioners seem to suggest that someone ostensibly mr kauffman misled mr gazi into believing that the court had granted a last-minute continuance of these cases and that mr kauffman and ms miller then proceeded in bad faith to enter into a settlement agreement that they knew petitioners had not authorized and that was never disclosed to petitioners we find petitioners’ theory implausible in light of the evidence it is true that mr kell’s contemporaneous notes indicate that on date mr gazi told mr kell that there was a continuance granted to dollar_figure according to these same notes however mr kauffman and ms miller were also told to settle although it is unclear from these notes exactly who told mr kauffman and ms miller to settle on the basis of all the evidence we believe it most likely was mr gazi the evidence clearly shows contrary to petitioners’ allegations that mr gazi expected mr kauffman and ms miller to settle the cases--a conclusion that is reinforced by the immediate cessation of communications between mr gazi and mr kell and the absence of any evidence that petitioners were doing anything to prepare for the new trial date that mr gazi supposedly believed was only a month away petitioners do not now dispute that mr kauffman traveled from florida to baltimore to visit mr gazi and his son on june dollar_figure we find credible mr kauffman’s testimony that the date was the deadline requested by the parties for submitting stipulated decisions in these cases we surmise that the continuance referred to in mr kell’s notes relates to this deadline beyond the scheduled trial session in an affidavit attached to petitioners’ memoranda in support of the motions for leave to file motions to vacate mr gazi averred that the meeting with mr kauffman occurred in date before petitioners had received respondent’s settlement offers petitioners appear to have abandoned this version of the facts petitioners’ inconstancy with regard to this and other significant factual allegations undermines their credibility purpose of this meeting which lasted several hours was to identify any computational issues with respondent’s settlement offers and that in fact mr kauffman subsequently relayed to ms miller several computational problems that had been identified at this meeting we do not find credible petitioners’ suggestion that mr gazi thought the purpose of this meeting was simply to discuss petitioners’ case with mr kauffman it is hard to square petitioners’ suggestion with their allegation that mr kauffman was no longer authorized to represent them during this time moreover if as petitioners suggest on date mr gazi was operating under the impression that the cases had been continued until date as mr kell’s notes indicate mr gazi told him it is telling that mr gazi had not renewed his efforts to have mr kell enter these cases a continuance having been one of mr kell’s major preconditions and insofar as the record reveals was doing nothing else to prepare these cases for the trials that he supposedly believed were upcoming in weeks on the basis of all the evidence we are led to the conclusion that mr gazi was doing nothing to prepare the cases for trial because he understood the cases were to be settled in accordance with the settlement offer that mr kauffman had traveled to baltimore to review with himdollar_figure we are not insensitive to the fact that mrs gazi was gravely ill during this time undoubtedly mr gazi was continued conclusion petitioners have failed to establish specific facts demonstrating that mr kauffman or ms miller perpetrated any fraud on the court in particular petitioners have failed to show that mr kauffman lacked authority to consent to the entry of the decisions in these cases or that ms miller at the time the settlement agreement was reported to the court or the stipulated decision documents were submitted had reason to believe he lacked such authority the mere fact that ms miller previously had filed documents with the court stating that mr kauffman was no longer authorized to act on petitioners’ behalf does not suggest that ms miller sought to perpetrate a fraud on the court by entering into the settlement agreement to the contrary we believe that ms miller acted reasonably and in good_faith by bringing the issue to the court’s attention and discussing it with the court mr kauffman mr kell and mr gazi we find that by continued distracted and preoccupied with his wife’s health we do not believe however that this circumstance explains why mr gazi would have been wholly inattentive to lining up new counsel making trial preparations or seeking further continuances if he actually believed that the trials had been continued until date as he told mr kell indeed mr gazi had been keenly focused on petitioners’ tax_court cases at least since date when he received respondent’s settlement offers through the period that culminated with his date meeting with mr kauffman in baltimore we do not find credible petitioners’ suggestion which is supported by no credible_evidence that mr gazi had ceased to attend to these cases because he was under the impression that the trials had been continued until some indefinite future date the time of the settlement agreement ms miller reasonably believed as did the court that those issues had been satisfactorily clarified and resolved ultimately it appears to us that mr gazi having authorized mr kauffman to settle these cases now wishes to repudiate the settlement agreement it may well be that mr gazi authorized the settlement agreement only to avoid the worse predicament of proceeding to trial not merely unprepared but also severely disadvantaged by deemed admissions and court-ordered sanctions resulting from petitioners’ repeated failures to comply with the court’s rules and orders nevertheless such a circumstance affords no basis for setting aside this court’s final decisions in these cases accordingly appropriate orders will be issued denying petitioners’ motions for leave to file motions to vacate the final decisions of this court
